DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the responsive to communication(s) filed on 02/10/2020.
Claims 1-4 are currently pending and have been examined.

Information Disclosure Statement
4.        The Information Disclosure Statement (IDS) filed 05/11/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
5.       Claims 1 and 2 are objected to because of the following informalities: The Examiner notes that claims 1 and 2 should have a semicolon (;) after recitation of the claim limitations instead of a colon (,). 

Claim Rejections - 35 USC § 103(a)
6.   	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.





7.      Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ward et al. (U.S. Pub. No. 2009/0221366), hereinafter “Ward”, in view of Bosch et al. (U.S. Pub. No. 2011/0258090), hereinafter “Bosch”.

	Claim 1 –  
	Ward disclose:
an automated machine comprising (Ward [0048], “the gaming machine 600 also includes a bet display 612 and a "bet one" button 616”, see also [0092] and Figure 6):
 a communications device for receiving remotely operable signals emitted from a mobile terminal to produce monetary signals corresponding to money amount data in the remotely operable signals (Ward [0029], [0030], “example architectures for a mobile configuration device, configuration server, and gaming machine … the gaming network 200 includes a plurality of configuration servers 204, each connected to a terminal 202. The configuration servers 204 are also connected to a communications network 214, which enables them to communicate with each other and with other computers”, see also [0074] and Figures 2, 9), 
a bill acceptor for validating bills inserted from the outside to produce the monetary signals when the bill acceptor judges the inserted bill to be genuine and for receiving the monetary signals from the communications device (Ward [0048], “the gaming machine 600 includes a coin slot 602 and bill acceptor 624. Players can place coins in the coin slot 602 and paper money or ticket vouchers in the bill acceptor 624”, see also [0092] and Figure 6), 
a control device that has built-in program software to produce drive signals of the amount corresponding to the monetary signals in accordance with the program software when the control device receives the monetary signals from the bill acceptor (Ward [0018], [0048], “a master control program for a gaming device … Other devices can be used for accepting payment. For example, credit/debit card readers/validators can be used for accepting payment. Additionally, the gaming machine 600 can perform electronic funds transfers and financial transfers to procure monies from financial accounts”, see also [0092] and Figure 6),
Ward do not explicitly disclose:
[[a drive device driven by the drive signals from the control device]]
Bosch disclose [[a drive device driven by the drive signals from the control device]] (Bosch [0032], “The currency dispensing device 320 is configured to, in response to a request from a user to dispense a desired amount of cash, determine whether the user is authorized to receive the desired amount of cash and dispense the desired amount of cash if the user is authorized to receive the desired amount of cash)”, see also [0033]-[0037] and Figure 2). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify a drive device of Ward to include the currency dispensing device, as taught by Bosch, in order to provide response to a request from 

	Claim 2 –  
	Ward disclose:
an automated machine comprising (Ward [0048], “the gaming machine 600 also includes a bet display 612 and a "bet one" button 616”, see also [0092] and Figure 6):
a bill acceptor for validating bills inserted from the outside to produce the monetary signals when the bill acceptor judges the inserted bill to be genuine (Ward [0048], “the gaming machine 600 includes a coin slot 602 and bill acceptor 624. Players can place coins in the coin slot 602 and paper money or ticket vouchers in the bill acceptor 624”, see also [0092] and Figure 6), 
 a communications device for receiving remotely operable signals emitted from a mobile terminal to produce monetary signals corresponding to money amount data in the remotely operable signals and for receiving monetary signals from the bill acceptor (Ward [0029], [0030], “example architectures for a mobile configuration device, configuration server, and gaming machine … the gaming network 200 includes a plurality of configuration servers 204, each connected to a terminal 202. The configuration servers 204 are also connected to a communications network 214, which enables them to communicate with each other and with other computers”, see also [0074] and Figures 2, 9), 
a control device that has built-in program software to produce drive signals of the amount corresponding to the monetary signals in accordance with the program software when the control device receives the monetary signals from the communications device (Ward [0018], [0048], “a master control program for a gaming device … Other devices can be used for accepting payment. For example, credit/debit card readers/validators can be used for accepting payment. Additionally, the gaming machine 600 can perform electronic funds transfers and financial transfers to procure monies from financial accounts”, see also [0092] and Figure 6),
Ward do not explicitly disclose:
[[a drive device driven by the drive signals from the control device]]
Bosch disclose [[a drive device driven by the drive signals from the control device]] (Bosch [0032], “The currency dispensing device 320 is configured to, in response to a request from a user to dispense a desired amount of cash, determine whether the user is authorized to receive the desired amount of cash and dispense the desired amount of cash if the user is authorized to receive the desired amount of cash)”, see also [0033]-[0037] and Figure 2). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify a drive device of Ward to include the currency dispensing device, as taught by Bosch, in order to provide response to a request from a user to dispense a desired amount of cash (see Bosch Paragraphs [0032]-[0037] and Figure 2).  

Claim 3 –  
	Ward /Bosch disclose the automated machine of claim 1, as shown above.
	Ward further disclose:
wherein the communications device receives the monetary signals indicative of [[a transaction fee]] necessary to drive the automated machine simultaneously with, before or after receiving the remotely operable signals, the monetary signals being either contained in the received remotely operable signals of the mobile terminal or transmitted from an 2212-317-3 entry device provided in the automated machine (Ward [0029], [0030], “example architectures for a mobile configuration device, configuration server, and gaming machine … the gaming network 200 includes a plurality of configuration servers 204, each connected to a terminal 202. The configuration servers 204 are also connected to a communications network 214, which enables them to communicate with each other and with other computers”, see also [0074] and Figures 2, 9)  
Ward do not explicitly disclose:
[[a transaction fee]]
Bosch disclose [[a transaction fee]] (Bosch [0045], “Each time a merchant-employee or merchant-customer withdraws cash using the merchant card, the service provider 340 may receive a transaction fee, such as $1 to $2 (e.g., the service provider may send the merchant a monthly bill that indicates the number of transactions performed since the last bill along with the service fee for those transactions)”). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify an automated machine of Ward to include a transaction fee, as taught by Bosch, in order to provide service for customer withdrawing cash (see Bosch Paragraphs [0045]).  

Claim 4 –  
	Ward /Bosch disclose the automated machine of claim 2, as shown above.
	Ward further disclose:
wherein the communications device receives the monetary signals indicative of [[a transaction fee]] necessary to drive the automated machine simultaneously with, before or after receiving the remotely operable signals, the monetary signals being either contained in the received remotely operable signals of the mobile terminal or transmitted from an entry device provided in the automated machine (Ward [0029], [0030], “example architectures for a mobile configuration device, configuration server, and gaming machine … the gaming network 200 includes a plurality of configuration servers 204, each connected to a terminal 202. The configuration servers 204 are also connected to a communications network 214, which enables them to communicate with each other and with other computers”, see also [0074] and Figures 2, 9)  
Ward do not explicitly disclose:
[[a transaction fee]]
Bosch disclose [[a transaction fee]] (Bosch [0045], “Each time a merchant-employee or merchant-customer withdraws cash using the merchant card, the service provider 340 may receive a transaction fee, such as $1 to $2 (e.g., the service provider may send the merchant a monthly bill that indicates the number of transactions performed since the last bill along with the service fee for those transactions)”). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify an automated machine of Ward to include a transaction fee, as taught by Bosch, in order to provide service for customer withdrawing cash (see Bosch Paragraphs [0045]).  

Conclusion
8.        The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Okada (U.S. Pub. No. 2008/0045314) teach slot machine and playing method thereof.
	Chudd et al. (U.S. Pub. No. 2012/0322542) teach methods and apparatus for providing an adaptive gaming machine display.
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.

11.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696


/Robert R Niquette/
Primary Examiner, Art Unit 3696